Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 04/28/2021. In virtue of this communication, claims 1-4 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant presented the argument for the claim limitation with further amendment “wherein an authorized range class for sidelink discovery is provided per public land mobile network to the terminal device, the terminal device being configured with the authorized range class for sidelink discovery regardless of a distance between the terminal device and a base station” to overcome the rejection.
	However, after further searches and reconsideration, the claim limitations are found not holding a patentable weight. Although applicant amended that the authorized range calls for sidelink discovery does not depend on a distance, claim does not specifically define what are involved in defining the authorized range classes and maximum transmission power to be regarded as patentably distinguished. 

    PNG
    media_image1.png
    308
    553
    media_image1.png
    Greyscale

Mok teaches range control information (510 in fig. 5) including the range (514 of fig. 5) to control the transmission power of a discovery signal (par. 0081). Indeed, claim does not specifically define what the parameters are corresponding to a short authorized range class, a medium authorized range class, and a long authorized range except for it’s for PLMN and sidelink discovery regardless of a distance. If so, in accordance with MPEP, power class in 516 of Mok would have rendered the parameters for authorized range classes obvious (see par. 0089, power information indicates classes 1, 2, 3 or Class Low, middle, and high; consider low as short; middle as medium; and high as long).
	For the above reasons, arguments in Remarks are found not persuasive since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morita Pub. No.: US 2015/0373766 A1 in view of Mok et al. Pub. No.: US 2014/0302791 A1 and Kelleman et al. Pub. No.: US 2015/0256992 A1. 

Claim 1
Morita discloses a terminal device (UE 100 in fig. 1-2, 4 & 6-17) that communicates with a network (base station 200 in fig. 1 & 3-17), the terminal device comprising:

    PNG
    media_image2.png
    319
    487
    media_image2.png
    Greyscale

	receiving circuitry (radio transceiver 110 in fig. 2) configured to receive a system information block (MIB & SID in fig. 8), the system information block including parameters (D2D transmission power control in fig. 8 and see par. 0106), and 
transmitting circuity configured to perform a transmission of a physical sidelink discovery channel (in fig. 9 & 14, f0-2 could be considered as channel)  associated with discovery using a link between the terminal device and a different terminal device (see fig. 7 and par. 0092 for discovering each other by devices; in addition, see changing frequency, i.e., channel between devices in fig. 11-13), transmit power (see transmission power associated with frequencies in fig. 9, 14 & 16) for the transmission of the physical sidelink discovery channel being given with reference to at least a maximum output power (maximum value of transmission power in fig. 8 and par. 0102 in view of discovery signal in fig. 7 and par. 0092).
	Although Morita does not disclose the claim limitations “a parameter corresponding to a short authorized range class for sidelink discovery, a parameter corresponding to a medium authorized range class for sidelink discovery, and a parameter corresponding to a long authorized range class for sidelink discovery, wherein an authorized range class for sidelink discovery is provided per public land mobile network to the terminal device, the terminal device being configured with the authorized range class for sidelink discovery regardless of a distance between the terminal device and a base station, and the maximum output power is given with reference to one parameter corresponding to the authorized range class for sidelink discovery, the one parameter being among the parameter corresponding to the short authorized range class for sidelink discovery, the parameter corresponding to the medium authorized range class for sidelink discovery, and the parameter corresponding to the long authorized range class for sidelink discovery”, the claim limitations are considered obvious.
Firstly, to consider the obviousness of the claim limitations “a parameter corresponding to a short authorized range class for sidelink discovery, a parameter corresponding to a medium authorized range class for sidelink discovery, and a parameter corresponding to a long authorized range class for sidelink discovery”, initially, it’s to note that claim does not specifically define how parameter relates to an authorize range class. In pertinent art, a range class typically concerns with transmission power range. In fact, Morita teaches transmission power ranges for different frequencies (fig. 9, 14 & 16). Let’s consider: a short range communication is a personal area network or a Bluetooth network, a median range communication for a Wi-Fi network, and a long range communication for a cellular network. If so, fig. 9, 14 & 16 of Morita suggests different transmission powers for different frequencies or different networks. In particular, Mok teaches range control information (510 of fig. 5) including power class (516 in fig. 5) which could be classified as Class 1, 2, 3 or Class Low, Middle and High (par. 0089; herein, a short authorized range class could be reasonably interpreted as power Class Low, a medium authorized range class could be reasonably interpreted Power Class Middle, and a long authorized range class could be reasonably interpreted as Power Class High).
	Secondly, to address the obviousness of the claim limitations “the maximum output power is given with reference to one parameter corresponding to the authorized range class for sidelink discovery, the one parameter being among the parameter corresponding to the short authorized range class for sidelink discovery, the parameter corresponding to the medium authorized range class for sidelink discovery, and the parameter corresponding to the long authorized range class for sidelink discovery”, initially, let’s address the claim limitation “the maximum output power is given with reference to one parameter corresponding to the authorized range class for sidelink discovery”. Indeed, Morita discusses the maximum output power for D2D with reference to parameters such as frequencies, TxPwMax as depicted in fig. 9, 14 & 16. In particular, Mok teaches the one parameter being among the parameter corresponding to the short authorized range class for sidelink discovery, the parameter corresponding to the medium authorized range class for sidelink discovery, and the parameter corresponding to the long authorized range class for sidelink discovery (see 516 power class in fig. 5; par. 0089; herein, a short authorized range class could be reasonably interpreted as power Class Low, a medium authorized range class could be reasonably interpreted Power Class Middle, and a long authorized range class could be reasonably interpreted as Power Class High). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Morita in view of Mok.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify maximum transmission power for discovering the D2D communication of Morita by providing Device To Device communication in a wireless network as taught in Mok. Such a modification would have provided device to device communication in a wireless network to set a service range for D2D communications so that a source device could efficiently discover neighboring device with a discovery signal as suggested in par. 0002 & 0009 of Mok.
	Lastly, to address the obviousness of the claim limitations “wherein an authorized range class for sidelink discovery is provided per public land mobile network to the terminal device, the terminal device being configured with the authorized range class for sidelink discovery regardless of a distance between the terminal device and a base station”, initially, recall that in fig. 9, 14, & 16 of Morita, the maximum transmission power assignment for frequency are for D2D communications or between devices and thus, the maximum transmission power does not concern with a distance between a UE and eNB or a base station. Furthermore, Mok teaches power classes (see 516 in fig. 5 and par. 0089). However, Morita and Mok does not explicitly mention transmission power control for providing PLMN. It could be seen in Kelleman.

    PNG
    media_image3.png
    566
    708
    media_image3.png
    Greyscale

In particular, Kelleman teaches discovery range assignment for a PAN, WLAN and WWAN within a LTE network (fig. 9 and see 10; herein, PLMN could be reasonably interpreted as a LTE network or WWAN). What’s more, Kelleman teaches primary discovery range information (WWAN in fig. 9 and LTE in fig. 10), median discovery information (WLAN in fig. 9 and WiFi service information in fig. 10), and short range discovery information (PAN in fig. 9 and BT advertisement info in fig. 10).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify maximum transmission power for discovering the D2D communication of Morita in view of Mok by providing supplemental cross-technology discovery as taught in Kelleman to obtain the claimed invention as specified in the claim. Such a modification would have included a communication system to supplement cross-technology discover for peer-to-peer communications so that LTE mobile broadband internet could be provided to users with spectral efficiency, a lower cost, and a use of new spectrum as suggested in par. 0002 & 0005 of Kelleman.

Claim 2
Ryu discloses a network (eNB 200 in fig. 1 & 3) that communicates with a terminal device (UE 100 in fig. 1-2), the network comprising:
transmitting circuitry (radio transceiver 210 in fig. 3) configured to transmit a system information block (transmission power control for D2D in MIB or SIB in fig. 8), the system information block including a parameter (par. 0106, parameters such as TxPwrMax as shown in fig. 9, 14 & 16), and
wherein a transmission of a physical sidelink discovery channel associated with discovery is performed by a terminal device using a link between the terminal device and a different terminal device (fig. 7 and par. 0092 for transmitting a discovery signal form one UE to another UE), transmit power for the transmission of the physical sidelink discovery channel being given with reference to at least a maximum output power (as depicted in SIB/MIB in fig 8 and par. 0106, see maximum transmission power allocated for frequencies in fig. 9, 14 & 16).
Although Morita does not explicitly disclose the claim limitations “a parameter corresponding to a short authorized range class for sidelink discovery, a parameter corresponding to a medium authorized range class for sidelink discovery, and a parameter corresponding to a long authorized range class for sidelink discovery, an authorized range class for sidelink discovery is provided per public land mobile network to the terminal device, the terminal device being configured with the authorized range class for sidelink discovery regardless of a distance between the terminal device and a base station, and the maximum output power is given with reference to one parameter corresponding to the authorized range class for sidelink discovery, the one parameter being among the parameter corresponding to the short authorized range class for sidelink discovery, the parameter corresponding to the medium authorized range class for sidelink discovery, and the parameter corresponding to the long authorized range class for sidelink discovery”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitations “a parameter corresponding to a short authorized range class for sidelink discovery, a parameter corresponding to a medium authorized range class for sidelink discovery, and a parameter corresponding to a long authorized range class for sidelink discovery”, initially, it’s to note that claim does not specifically define how parameter relates to an authorize range class. In pertinent art, a range class typically concerns with transmission power range. In fact, Morita teaches transmission power ranges for different frequencies (fig. 9, 14 & 16). Let’s consider: a short range communication is a personal area network or a Bluetooth network, a median range communication for a Wi-Fi network, and a long range communication for a cellular network. If so, fig. 9, 14 & 16 of Morita suggests different transmission powers for different frequencies or different networks. In particular, Mok teaches range control information (510 of fig. 5) including power class (516 in fig. 5) which could be classified as Class 1, 2, 3 or Class Low, Middle and High (par. 0089; herein, a short authorized range class could be reasonably interpreted as power Class Low, a medium authorized range class could be reasonably interpreted Power Class Middle, and a long authorized range class could be reasonably interpreted as Power Class High).
	Secondly, to address the obviousness of the claim limitations “the maximum output power is given with reference to one parameter corresponding to the authorized range class for sidelink discovery, the one parameter being among the parameter corresponding to the short authorized range class for sidelink discovery, the parameter corresponding to the medium authorized range class for sidelink discovery, and the parameter corresponding to the long authorized range class for sidelink discovery”, initially, let’s address the claim limitation “the maximum output power is given with reference to one parameter corresponding to the authorized range class for sidelink discovery”. Indeed, Morita discusses the maximum output power for D2D with reference to parameters such as frequencies, TxPwMax as depicted in fig. 9, 14 & 16. In particular, Mok teaches the one parameter being among the parameter corresponding to the short authorized range class for sidelink discovery, the parameter corresponding to the medium authorized range class for sidelink discovery, and the parameter corresponding to the long authorized range class for sidelink discovery (see 516 power class in fig. 5; par. 0089; herein, a short authorized range class could be reasonably interpreted as power Class Low, a medium authorized range class could be reasonably interpreted Power Class Middle, and a long authorized range class could be reasonably interpreted as Power Class High). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with Morita in view of Mok.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify maximum transmission power for discovering the D2D communication of Morita by providing Device To Device communication in a wireless network as taught in Mok. Such a modification would have provided device to device communication in a wireless network to set a service range for D2D communications so that a source device could efficiently discover neighboring device with a discovery signal as suggested in par. 0002 & 0009 of Mok.
	Lastly, to address the obviousness of the claim limitations “wherein an authorized range class for sidelink discovery is provided per public land mobile network to the terminal device, the terminal device being configured with the authorized range class for sidelink discovery regardless of a distance between the terminal device and a base station”, initially, recall that in fig. 9, 14, & 16 of Morita, the maximum transmission power assignment for frequency are for D2D communications or between devices and thus, the maximum transmission power does not concern with a distance between a UE and eNB or a base station. Furthermore, Mok teaches power classes (see 516 in fig. 5 and par. 0089). However, Morita and Mok does not explicitly mention transmission power control for providing PLMN. It could be seen in Kelleman. In particular, Kelleman teaches discovery range assignment for a PAN, WLAN and WWAN within a LTE network (fig. 9 and see 10; herein, PLMN could be reasonably interpreted as a LTE network or WWAN). What’s more, Kelleman teaches primary discovery range information (WWAN in fig. 9 and LTE in fig. 10), median discovery information (WLAN in fig. 9 and WiFi service information in fig. 10), and short range discovery information (PAN in fig. 9 and BT advertisement info in fig. 10).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify maximum transmission power for discovering the D2D communication of Morita in view of Mok by providing supplemental cross-technology discovery as taught in Kelleman to obtain the claimed invention as specified in the claim. Such a modification would have included a communication system to supplement cross-technology discover for peer-to-peer communications so that LTE mobile broadband internet could be provided to users with spectral efficiency, a lower cost, and a use of new spectrum as suggested in par. 0002 & 0005 of Kelleman.


Claim 3
	Claim 3 is a method claim corresponding the device claim 1. Limitations in claim 3 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 3 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Claim 4
	Claim 4 is a method claim corresponding the device claim 2. Limitations in claim 4 are found reciting the same scopes of the respective limitations of claim 2. Accordingly, claim 4 is considered obvious by the same rationales applied in the rejection of claim 2 set forth above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAN HTUN/
Primary Examiner, Art Unit 2643